IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 453 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
RALPH ROGERS,                               :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.